Citation Nr: 0715971	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, to include an optic nerve anomaly.

2.  Entitlement to service connection for a back disability, 
to include degenerative joint disease of the thoracic and 
lumbar spine.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left ankle 
disability, to include degenerative joint disease (also 
claimed as a left foot disability).

6.  Entitlement to service connection for a right foot 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

The veteran testified before a Decision Review Officer (DRO) 
at the RO in March 2005.  A copy of the transcript of that 
hearing has been associated with the claims file.  The 
veteran was scheduled for a Board teleconference hearing on 
August 29, 2006.  The veteran did not appear for the 
scheduled hearing and has not filed a motion for a new 
hearing.  See 38 C.F.R. § 20.702(d).

The issues of entitlement to service connection for back, 
left knee, right knee, left ankle/foot and right foot 
disabilities are addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for a right eye disorder has been obtained; the 
veteran has been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to this claim that he has not submitted to VA.

2.  The veteran was diagnosed as having myopia and amblyopia 
of his right eye during service; such refractive errors are 
congenital in nature.  He has also been diagnosed with a 
congenital optic nerve anomaly.

3.  There is no medical evidence of record that shows that 
the veteran had a superimposed injury or disease involving 
the right eye during service.  

4.  There is no medical evidence or competent opinion 
supporting a nexus between a current acquired eye disorder 
and any incident of or finding recorded during service. 


CONCLUSION OF LAW

Service connection for a right eye disorder, to include an 
optic nerve anomaly is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304 (2006); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2004 and January 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The January 2005 
notification letter was provided to the veteran after the RO 
decision that is the subject of this appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Veterans 
Court's holding that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
(Emphasis added.)  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
February 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran was not prejudiced by any defect in 
timing, as "the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, 19 Vet. App. at 128.  Under these 
circumstances, the presumption of prejudicial error against 
the veteran's claim is rebutted.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007). 

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield III, 20 Vet. App. at 541-42; see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

With respect to the Dingess requirements, the February 2004 
and January 2005 letters failed to provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claim adjudicated on the merits in 
this decision, and although the veteran was latter provided 
such notice in March 2006, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  However, such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right eye disorder.  Thus, any 
question as to the appropriate disability ratings or 
effective dates to be assigned is moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice requirements is rebutted.  
See Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and VA medical records, including an April 
2004 VA examination.  Based on the examiner's review of the 
claims file, to include the service medical records, and 
finding that the veteran has a congenital defect of the right 
eye, the Board finds that there is sufficient competent 
evidence to make a decision on the claim.  Therefore, there 
is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that service connection is warranted for 
his right eye disorder.  In the report of medical history 
completed in November 1973, upon his entry into service, he 
indicated that he had eye trouble.  A note was added to the 
same report of medical history that his eye trouble was 
related to a football injury and that he was not under 
treatment by a doctor.  A pre-enlistment clinical evaluation 
at that time included an eye examination.  Visual acuity of 
the right eye was recorded as 20/400.  No other eye 
abnormalities were noted.  A June 1974 service medical record 
shows that the veteran was diagnosed as having high 
astigmatic myopia of the right eye with questionable 
secondary amblyopia, uncorrectable.  Additional service 
medical records indicate that he was diagnosed as having 
amblyopia during service.  A November 1976 treatment record 
shows that the veteran had vision in his right eye of 20/300 
without correction.

In a March 2004 VA annual ocular health examination, the 
veteran was found to have a congenital optic nerve anomaly of 
the right eye and refractive error.  It was noted that this 
anomaly had caused a longstanding reduced visual acuity and 
that, overall, the anomaly was not consistent with optic 
nerve trauma or avulsion.  

The veteran underwent a VA examination in April 2004.  The 
examiner noted review of the claims file and that the veteran 
was diagnosed as having myopia and amblyopia during service.  
It was specifically observed that the veteran had a diagnosis 
of congenital optic nerve anomaly during active service.  In 
March 2005 VA treatment records, the veteran was diagnosed as 
having conjunctivitis (pink eye).

Analysis

The Board finds that the veteran does not have a right eye 
disability related to service.  Visual acuity of the right 
eye was reported as 20/400 upon entry into service.  Myopia 
and amblyopia were diagnosed during service.  Myopia is that 
error of refraction in which rays of light entering the eye 
parallel to the optic axis are brought to a focus in front of 
the retina, as a result of the eyeball being too long from 
front to back or of an increased strength in the refractive 
power of the media of the eye.  See Dorland's Illustrated 
Medical Dictionary 1215 (30th ed. 2003).  Amblyopia is 
impairment of vision without a detectable organic lesion of 
the eye.  See Dorland's Illustrated Medical Dictionary 57 
(30th ed. 2003).  

Generally congenital defects are not diseases for VA 
compensation purposes.  38 C.F.R. § 3.303(c); see also 
38 C.F.R. § 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 
18, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The medical evidence shows that the veteran is currently 
diagnosed as having a congenital optic nerve anomaly of the 
right eye and a refractive error.  Although the veteran has 
been treated for pink eye, there is no evidence that such was 
present during or proximate to service.  There is no medical 
evidence that indicates his congenital defects were 
aggravated by a superimposed disease or injury during 
service, nor is there such evidence linking a current 
acquired right eye disorder to any incident of or finding 
recorded during service.  

The Board has considered the veteran's contention that he has 
a right eye disability related to service.  However, he has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right eye disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for a right eye disorder is 
denied.


REMAND

The veteran contends that he has disabilities of the back, 
knees, left ankle or foot and right foot related to service.  
He asserted during his testimony before the DRO that he 
sustained in-service back, knee, ankle and foot injuries 
while moving equipment, such as carts.  He also claims that 
his feet were injured by the boots he wore while on active 
duty.  The relevant medical evidence is summarized below.

The veteran was on active duty from November 1973 to May 
1978.  A November 1973 report of medical history completed at 
the time of his enlistment shows that he had pes planus.  An 
October 7, 1974 treatment record indicates that the veteran 
fell down 6 flights of stairs, which resulted in a probable 
left ankle sprain.  

On October 9, 1974, the veteran sustained injuries when he 
jumped off the second story of a barracks building, landing 
on his head.  A line of duty determination report shows that 
the preliminary diagnosis was that the incident was due to 
the improper use of drugs.  The signing official noted that a 
lack of sleep, combined with alcohol and an excessive amount 
of medication appeared to be the superficial cause.  The 
veteran was noted to have symptoms of paranoid schizophrenia.  
It was noted that all these factors could be contributing 
causes.  The incident was found to be in the line of duty.  A 
treatment record indicates that the veteran sustained a low 
back strain due to the fall.  An October 14, 1974 physical 
profile serial report indicates that the veteran was 
restricted from walking and running due to a right ankle 
sprain.  There is also X-ray evidence of calcaneal spurs of 
the right foot.

An April 1975 treatment record shows that the veteran sought 
treatment for his back and was found to have low back pain.  
An assessment of paravertebral muscle spasm was reported in 
August 1977.

A May 1977 service medical reflects that the veteran bruised 
the plantar surface during physical training.  An X-ray 
examination at that time showed no abnormalities.  

The veteran underwent a VA general examination in April 2004, 
approximately 26 years post-service.  The examiner noted 
review of the claims file.  The clinician diagnosed the 
veteran as having disabilities of the back, left knee, both 
feet and the left ankle.  

The record also contains a March 2005 VA treatment record 
that indicates that the veteran sought treatment for knee 
pain.  Part of the document is cut off, and therefore, the 
document is hard to decipher.  It is clear, however, that the 
clinician concluded that it was more likely than not that the 
veteran's military service contributed to his present knee 
pains, albeit apparently based on history provided by the 
veteran.  

The Board further notes that, while the veteran's jump from a 
second story balcony was reported to be due to the improper 
use of drugs, it was found to be in the line of duty.  This 
line of duty determination is binding on VA.  See 38 C.F.R. 
§ 3.1(m).  Any disabilities incurred during this incident 
are, therefore, not barred from being service connected.

Upon the April 2004 VA general examination noted above, the 
examiner did not address the question of whether the claimed 
back, knee, ankle or foot disabilities were related to 
service.  

Regarding the VA clinician's March 2005 opinion that the 
veteran had bilateral knee pain related to service, the Board 
is not bound by a medical opinion based solely upon 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  That is, a 
valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file 
(emphasis added).  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, has 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
Kowalski, supra; see also Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  Here, the service medical 
records do not reveal a diagnosis of a knee disability but it 
is apparent that the veteran sustained injuries in a jump 
from a second story balcony.  However, it is unclear weather 
the veteran has a current disability of either knee.  The 
March 2005 nexus opinion merely includes a diagnosis of 
arthralgia (joint pain); pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) vacated in part and remanded on other 
grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001). 

The record indicates that the veteran was treated for 
multiple musculoskeletal injuries during service.  Regarding 
the veteran's claims of entitlement to service connection for 
back, ankle and foot disabilities, the claims file does not 
contain a medical opinion addressing any of the contended 
causal relationships.  

As the record contains insufficient competent medical 
evidence on which to make a decision on the claims, the 
veteran's appeal is remanded in order to obtain a VA 
examination that will provide opinions regarding whether the 
claimed disabilities are connected to the veteran's service.  
See 38 C.F.R. §§ 3.159, 3.326 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for disabilities of the 
back, knees, ankles or feet should be 
obtained and made part of the record.

2.  The veteran should be afforded a VA 
orthopedic or joint examination in 
conjunction with his claims for service 
connection for disabilities of the back, 
knees, left ankle and right foot.

The examiner should be provided with the 
veteran's claims file.  Following a 
review of the service medical records 
(SMRs), relevant post-service medical 
records, the clinical examination, and 
any tests that are deemed necessary, the 
clinician should address the following 
questions:

(1) Is it at least as likely as not 
(a degree of probability of 50 
percent or higher) that any back 
disability that may be present began 
during service or is causally linked 
to any incident of active duty, to 
include trauma?

(2) Is it at least as likely as not 
(a degree of probability of 50 
percent or higher) that any knee 
disability that may be present began 
during service or is causally linked 
to any incident of active duty, to 
include trauma?

(3) Is it at least as likely as not 
(a degree of probability of 50 
percent or higher) that that any 
ankle disability that may be present 
began during service or is causally 
linked to any incident of active 
duty, to include trauma? 

(4) Is it at least as likely as not 
(a degree of probability of 50 
percent or higher) that any foot 
disability that may be present began 
during service or is causally linked 
to any incident of active duty, to 
include trauma? 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The physician is requested to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should 
so indicate.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last issued 
supplemental statement of the case, the 
AMC/RO must readjudicate the veteran's 
claims.  If any claim remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond. 

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


